
	
		II
		110th CONGRESS
		2d Session
		S. 3308
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2008
			Mrs. Feinstein (for
			 herself, Mr. Kerry,
			 Mr. Reid, Mr.
			 Obama, Mr. Schumer,
			 Mr. Leahy, Mrs.
			 Clinton, Mrs. Murray, and
			 Mr. Wyden) introduced the following bill;
			 which was read twice and referred to the Committee on Rules and
			 Administration
		
		A BILL
		To require the Secretary of Veterans Affairs to permit
		  facilities of the Department of Veterans Affairs to be designated as voter
		  registration agencies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veteran Voting Support
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Veterans serving
			 in foreign wars have performed a great service to, and risked the greatest
			 sacrifice in the name of, our country, and should be supported by the people
			 and the Government of the United States.
			(2)Veterans are
			 especially qualified to understand issues of war, foreign policy, and
			 government support for veterans, and they should have the opportunity to voice
			 that understanding through voting.
			(3)The Department of
			 Veterans Affairs should assist veterans in meeting their medical, social, and
			 civic needs, including the full participation of veterans in our
			 democracy.
			(4)The Department of
			 Veterans Affairs should make every effort to assist veterans to register to
			 vote and to vote.
			3.Use of
			 Department of Veterans Affairs facilities as voter registration
			 agenciesThe Secretary of
			 Veterans Affairs shall permit a State to designate facilities of the Department
			 of Veterans Affairs located in such State as voter registration agencies under
			 section 7 of the National Voter Registration Act of 1993 (42 U.S.C.
			 1973gg–5).
		4.Assistance with
			 absentee ballotsIn addition
			 to the duties required under section 7 of the National Voter Registration Act
			 of 1993 (42 U.S.C. 1973gg–5), any facility of the Department of Veterans
			 Affairs designated as a voter registration agency under section 3 shall—
			(1)provide
			 information relating to the opportunity to request an absentee ballot;
			(2)make available
			 absentee ballot applications and absentee ballots upon request, as well as
			 assistance in completing such applications and ballots; and
			(3)work with local
			 election officials to ensure the proper delivery of absentee ballot
			 applications and absentee ballots.
			5.Information
			 provided by nonpartisan organizationsThe Secretary of Veterans Affairs shall
			 permit a meaningful opportunity for nonpartisan organizations to provide voter
			 registration information and assistance at facilities of the Department of
			 Veterans Affairs.
		6.Assistance
			 provided by election officials at Department of Veterans Affairs
			 facilities
			(a)Distribution of
			 information
				(1)In
			 generalThe Secretary of Veterans Affairs shall not prohibit any
			 election administration official, whether State or local, party-affiliated or
			 non-party affiliated, or elected or appointed, from providing voting
			 information to veterans at any facility of the Department of Veterans
			 Affairs.
				(2)Voting
			 informationIn this subsection, the term voting
			 information means nonpartisan information intended for the public about
			 voting, including information about voter registration, voting systems,
			 absentee balloting, polling locations, and other important resources for
			 voters.
				(b)Voter
			 registration servicesThe Secretary shall provide reasonable
			 access to facilities of the Department of Veterans Affairs to State and local
			 election officials for the purpose of providing nonpartisan voter registration
			 services to individuals.
			7.Annual report on
			 complianceThe Secretary of
			 Veterans Affairs shall submit to Congress an annual report on how the Secretary
			 has complied with the requirements of this Act.
		
